Wood, J., (after stating tbe facts). First. Tbe court did not err in refusing to submit tbe issue of equitable estoppel to tbe jury. There was nothing, either in tbe pleadings or tbe proof, to warrant tbe court in submitting such an issue. Tbe appellants in their complaint relied upon a contract, which they alleged they entered into with tbe board of directors, to do tbe work of beating and plumbing tbe building, in consideration that tbe district would pay them tbe amount of money which was due them from tbe Southern Building Company, contractor, and that they completed tbe work in accordance with tbe contract. J. R. Thompson, representing tbe plumbing company, testified as follows : “I completed tbe heating and plumbing on tbe strength of tbe contract made with tbe board,” and the only other witness in behalf of appellants testified that be (Thompson) “refused to do the beating and plumbing unless tbe school board would stand good for bis money, and tbe school board agreed for him to go ahead and do tbe beating and plumbing and they were to stand good for it.” It is clear that in view of tbe allegations in tbe complaint and tbe testimony above quoted that tbe doctrine of equitable estoppel could not be invoked by tbe appellants in this cause. They relied upon a contract entered into with the school board. The appellees denied any such contract and the testimony on their behalf tends to show that no such contract was entered into. Only the issue of the right to recover on contract was made and the court was correct in confining the jury to the determination of that issue and therefore did not err in refusing appellant’s prayers for instructions and in giving the instructions presenting such issue on its own motion. Even if the equitable estoppel had been made an issue by the pleadings, in our opinion there is an abso: lute want of evidence, as abstracted by appellants, to warrant a finding that the school district through the conduct of its directors estopped itself from denying liability to appellants for the amount in controversy. There is no evidence to show that the directors, as a body, or that any one of them acting- singly, did anything to warrant appellants in completing the work of plumbing and heating the building upon any promise, expressed or implied, that the school district would pay for the same. On the contrary, the evidence in the record tends to prove conclusively that the school board was relying upon its contract with the Southern Building Company and the Guaranty Company, its surety, to complete the work and to pay for same. It is unnecessary to discuss the evidence in detail. Appellees claim that a large portion of it has not been abstracted, and so much of it as appellants have abstracted does not, in our opinion, warrant a finding that the school district was estopped by any conduct of its directors from denying liability for the claim sued on. There is nothing to show that the directors, as a body or individually, did any act to warrant appellants in believing that the school board would pay them for the plumbing work on the building, nor that appellants did the work, relying on anything done or said by the directors. This would be necessary, even if estoppel were properly an issue in this controversy. Trapnell v. Burton, 24 Ark. 371, page 400; Rogers v. Galloway Female College, 64 Ark. 627. See St. Francis Levee District v. Fleming, 93 Ark. 490. Second. There was evidence tending to prove that appellants finished the work on the school building, relying upon its contract with the Southern Building Company and that appellants took the note of the building company in payment for the work and finally completed and connected the work of plumbing, after receiving this note in settlement of the balance due them on their contract with the Southern Building Company. The evidence warranted the court in submitting this question to the jury, which it did upon proper instructions. ' There was no prejudicial error in the court permitting the witness Simpson to answer the question propounded to him by appellee’s counsel, nor in permitting the testimony of the witness adduced by appellees to contradict the testimony of witness Simpson. The testimony was competent and its credibility was for the jury. Finding no reversible error, the judgment is affirmed.